Citation Nr: 1236049	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for a service-connected right knee disability since February 1, 2006, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for service connected right knee meniscectomy with degenerative changes under Diagnostic Codes 5010-5257, and denied increased evaluation for a service connected left knee disability.

In a November 2005 decision, the RO determined that a change in the applicable Code was warranted following total right knee replacement surgery, and assigned a staged rating of 100 percent from December 14, 2004, and 30 percent from February 1, 2006, under Code 5055.  

In a July 2008 decision, the Board adjudicated the issues of entitlement to increased schedular evaluations for the right knee; increased evaluations were assigned for various manifestations of right knee disability.  These decisions are final, and no further question remains before the Board with respect to them; this includes consideration of an extraschedular evaluation prior to December 14, 2004.  The remaining issue was recharacterized to reflect the current combining of all disabilities of the right knee under Code 5055 into a single assigned evaluation since December 14, 2004.  The period from December 14, 2004, to February 1, 2006, is not considered to be on appeal, as the maximum possible 100 percent disability is assigned for that period.

The matter was remanded to the Appeals Management Center (AMC) in Washington, DC, by the Board in November 2011 for additional development; the issue is now returned for further appellate consideration.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran does not allege he is unemployable due to his right knee, only that his disability interferes with employment.  Inference of a TDIU claim is not warranted.


FINDING OF FACT

The service connected right knee disability does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation under 38 C.F.R. § 3.321(b) for a service-connected right knee disability since February 1, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2004, June 2004, March 2006, July 2010, April 2011, and November 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has indicated that his former employer maintains relevant records from his retirement.  At the direction of the Board, the AMC requested releases to allow VA to obtain these records, and any additional private medical records since 2004, regarding the severity of the right knee disability.  The Veteran declined to provide releases, and instead submitted a copy of his personnel file directly to VA.  Although this file contains reference to medical examinations and findings, no actual descriptions of the disability or examples of its functional impact are included.  He has also not supplied or identified any private records since 2004 relative to the right knee which are not already of record.  The Veteran was sent a full copy of the records received by VA, and therefore is fully aware of what has been submitted.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has fulfilled its duty to assist in identifying the required records and offering assistance in obtaining them; further efforts are not possible in the absence of releases from the Veteran.

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

Several VA examinations, most recently in February 2012, have been afforded the Veteran.  Examiners made all required findings, and the reports are adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  No medical opinions are required.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

A VA contract examination was conducted in December 2005.  The Veteran complained of difficulty performing daily activities due to bilateral knee problems.  No edema, cyanosis, or clubbing of the extremities was noted on examination.  Leg lengths were equal, and gait and posture were normal.  Range of motion of the knee was limited by pain; there was no fatigue, weakness, lack of endurance, or incoordination with repetitive use.  Extension was full at 0 degrees, and flexion was to 90 degrees, with limitation due to pain.  X-rays showed the right total knee replacement, with no definite abnormalities.  

The personnel file from the California Public Employees' Retirement System (CalPERS) regarding the approval of the Veteran's "industrial disability retirement" from the Department of Corrections indicates that he was approved for disability retirement in July 2006; this determination was reviewed, and final approval was entered in July 2007.  The notification letter to the Veteran indicates that he was examined by, or had his records reviewed by, nine doctors.  None of the examination reports or findings are of record.  CalPERS informed the Veteran that low back, hypertension, and psychological problems did not render him "substantially incapacitated" from his job as a Facility Captain in the prison system.  However, his bilateral knee conditions did incapacitate him.  

Private treatment records from December 2006 to February 2010 reveal continued complaints of right knee pain.  In December 2006, the right knee was swollen, but the range of motion was normal.  At a physical in February 2007, range of motion was full and there was no effusion.  June 2008 progress notes also reflect full range of motion.  

At a February 2012 VA examination, the Veteran complained of continuing right knee pain which flared up with overuse.  Flexion was measured to 80 degrees, and extension was to 10 degrees; neither motion was objectively painful, and there was no change in the range or additional functional impairment following repetitive movement.  The Veteran did subjectively report pain with motion.  There was no tenderness to palpation.  Slight muscle weakness on the right in flexion was noted, and there was slight right medial-lateral instability on testing.  The Veteran reported frequent episodes of joint pain.  The examiner noted the past right knee surgery, but stated that there were no residuals thereof.  X-rays showed no complications of the prosthetic implant.  The examiner stated that although the Veteran reported pain with prolonged walking, sitting, bending, and standing, he had not missed any work in the past year.  His knee condition did not prevent active employment.

VA treatment records through November 2011 reflect continued complaints of bilateral knee pain.  Generally the left is referred to as more problematic.  In March 2011, however, the Veteran reported instability of the right knee which was aggravating his back and left knee disabilities.  Some lateral effusion was noted at that time.  Subsequent examinations of the right knee were normal.  The review of VA treatment records includes those maintained electronically in the Virtual VA system.

Importantly, the Veteran indicated in VA records that he was followed primarily by a private doctor.  Updated private treatment records were requested of the Veteran; he was also asked to provide authorization to allow VA to obtain the records on his behalf.  However, the Veteran declined to do either, stating that relevant 2004 records had been supplied.

In August 2011 and May 2012, the Director of the Compensation and Pension Service issued advisory opinions regarding entitlement to extraschedular evaluation of the right knee under 38 C.F.R. § 3.321(b).  The Director determined that although there was some indication of deterioration of the Veteran's physical condition, the Rating Schedule fully contemplated the current disability picture and properly compensated the Veteran.  There was no current impairment of his occupational functioning.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where the disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, an extraschedular evaluation may be assigned.  38 C.F.R. § 3.321(b).  Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's right knee disability is currently rated 60 percent disabling under Code 5055, for prosthetic knee replacement.  A 100 percent evaluation is assigned for a one year period following surgery; the Veteran was totally disabled from December 14, 2004, to February 1, 2006.  Effective February 1, 2006, the maximum Schedular evaluation of 60 percent was then assigned, for "chronic residuals consisting of severe painful motion or weakness in the affected extremity."  38 C.F.R. § 4.71a, Code 5055.  No higher Schedular evaluation is available under this or other potentially applicable Diagnostic Code.  Accordingly, assignment of an increased rating would require an extraschedular evaluation.

VA has twice referred the matter to the Director of the Compensation and Pension Service for extraschedular evaluation.  The Board is not bound by any determination of the Director.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  The matter is considered de novo.

Turning to the elements of the Thun test, the rating schedule is fully adequate for evaluation of the Veteran's current right knee disability, and has been at all points since February 1, 2006.  The assigned 60 percent evaluation fully contemplates the Veteran's major subjective complaint, and the sole symptom demonstrated on repeated evaluation, of chronic and severe painful motion.  Even accepting arguendo that the single March 2011 complaint of joint weakness and buckling represents a chronic manifestation, Diagnostic Code 5055 considers "weakness in the affected extremity" as part of the evaluation criteria.  As the Rating Schedule is adequate, no further discussion of extraschedular entitlement is required.  Thun v. Peake, 22 Vet. App. 111 (2008); Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Nevertheless, the second element of Thun has also been evaluated, and found absent.  There is insufficient evidence of record to demonstrate that elements such as marked interference with employment or frequent periods of hospitalization are present.  The Veteran has not been hospitalized in connection with his right knee disability since February 2006.  

Further, the Veteran is not shown to be markedly impaired in his employment.  He did medically retire from the prison system, but was able to immediately obtain employment with VA.  The CalPERS personnel file refers to final determinations, but provides no basis for the decision for VA to weigh.  There are other disabilities present which may have had an impact.  The Board has been prevented from investigating this due to the inadequate response to VA requests by the Veteran.  Similarly, private treatment records alleged to show continued right knee problems are unavailable for review.  To the extent the Veteran has described the content of these missing records, the evidence is competent and credible, but lacks the probative value and evidentiary weight of the records actually contained in the file or maintained electronically in Virtual VA.  Those records indicate that the Veteran has some functional limitations due to right knee pain, but generally is able to function at work and in the performance of daily activities.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An extraschedular evaluation under 38 C.F.R. § 3.321(b) for a service-connected right knee disability since February 1, 2006, is not warranted.

The Board stresses that this decision considers only the entitlement to an extraschedular evaluation of the right knee; it does not address any broader claim or allegation of unemployability due to the totality of service connected disabilities.  The issue of TDIU was denied in a March 2011 rating decision, and there is no indication in the physical or electronic file that such was appealed. 


ORDER

An extraschedular evaluation under 38 C.F.R. § 3.321(b) for a service-connected right knee disability since February 1, 2006, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


